Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-562

IN RE MICHAEL A. GIACOMAZZA,
                      Respondent.

Bar Registration No. 462435
BDN: 2014-D149

      Before GLICKMAN and THOMPSON, Associate Judges, and REID, Senior
Judge.

                                     ORDER

       Respondent, a member of the Bar of this Court, was indefinitely suspended
from the practice of law in Maryland, by consent, by the Maryland Court of
Appeals on May 13, 2014. In the Joint Petition for Indefinite Suspension by
Consent in Maryland, respondent agreed that sufficient evidence could be
presented to sustain allegations that he owed $22,654.56 in child support payments
and that his conduct violated Maryland Rules of Professional Conduct 8.4(a) and
8.4(d). The Joint Petition specifies that respondent “may be subject to an
appropriate investigation by Bar Counsel to determine his fitness to practice law”
if he desires to be reinstated.

      On June 17, 2014, this Court entered an order directing respondent to show
cause why identical reciprocal discipline should not be imposed, and suspending
him from the practice of law pending conclusion of this reciprocal discipline
matter. In his response to that order, which requests that he not be suspended,
respondent outlines the serious personal hardships he has faced in recent years but
does not address any of the exceptions to the imposition of reciprocal discipline
                                          2

that are set forth in D.C. Bar R. XI, § 11 (c).1 This rule establishes a rebuttable
presumption of identical reciprocal discipline and “imposes a rigid standard, as to
which exceptions should be rare.”2 Respondent has not shown by clear and
convincing evidence that an exception to the presumption is warranted.3

      1
        Rule XI, § 11 (c) provides that reciprocal discipline shall be imposed
unless the attorney demonstrates to the Court, by clear and convincing evidence,
that:
             (1) The procedure elsewhere was so lacking in notice or
             opportunity to be heard as to constitute a deprivation of
             due process; or

             (2) There was such infirmity of proof establishing the
             misconduct as to give rise to the clear conviction that the
             Court could not, consistently with its duty, accept as final
             the conclusion on that subject; or

             (3) The imposition of the same discipline by the Court
             would result in grave injustice; or

             (4) The misconduct established warrants substantially
             different discipline in the District of Columbia; or

             (5) The misconduct elsewhere does not constitute
             misconduct in the District of Columbia.
      2
        In re Sibley, 990 A.2d 483, 488 (D.C. 2010) (internal quotation marks
omitted).
      3
          There was no deprivation of due process in Maryland; there was no
infirmity of proof since respondent stipulated that sufficient evidence could be
presented; there is no evidence that a grave injustice would result from the
imposition of reciprocal discipline; the misconduct would constitute misconduct in
the District; and the misconduct does not warrant substantially different discipline
in the District. As to the last two exceptions, the Sibley reciprocal matter stemmed,
like this case, from a respondent’s failure to pay child support in a foreign
jurisdiction, and this court imposed identical reciprocal discipline of three years’
suspension with reinstatement conditioned upon a showing of fitness. Id. at 487,
496.
                                          3


       We have held that where a foreign jurisdiction has imposed an indefinite
suspension with the right to reapply for reinstatement, the appropriate reciprocal
discipline in this jurisdiction is an indefinite suspension with the right to reapply
for reinstatement in the District of Columbia following reinstatement in the foreign
jurisdiction or after five years, whichever occurs first.4 Accordingly, on
consideration of the certified order indefinitely suspending respondent by consent
from the practice of law in the State of Maryland, respondent’s response to this
court’s show cause order, and Bar Counsel’s statement regarding reciprocal
discipline, it is

       ORDERED that Michael A. Giacomazza is hereby indefinitely suspended
from the practice of law with a fitness requirement and with the right to petition for
reinstatement after being reinstated in Maryland, or after five years, whichever
occurs first. It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension runs from August 8, 2014, the date when respondent
executed an affidavit complying with his obligations as a suspended attorney
pursuant to D.C. Bar R. XI, § 14(g).

                                    PER CURIAM




      4
          In re Maignan, 988 A.2d 493, 495 (D.C. 2010).